DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant’s election of claims 1-12 in communications filed 11/03/2022 without traverse is acknowledged.
Claim Objections
Claim 1 objected to because of the following informalities: a capacitive micromachined ultrasonic transducer (CMUT) couplable to the receive circuitry should rather read a capacitive micromachined ultrasonic transducer (CMUT) configured to couple to the receive circuitry.
Claim 11 objected to because of the following informalities:  
Claim 11 recites the operator “and/or” which may be interpreted many different ways. In order to prevent any possible ambiguity, it is suggested to amend the claim to use either “and” or “or” rather than and/or. For the purpose of this office action the and/or operator is interpreted as meaning “or”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent No 20190299251 A1).
	Regarding claim 1, Chen teaches an ultrasound device ([abst] ultrasound apparatuses) comprising 
a pulser ([0039] FIG. 2 further shows a pulser 124)
	receive circuitry (as shown in annotated fig. 2 below, [0040] In receive mode, the switch 120 may be configured to close (i.e., the input terminal 118 of the switch 120 may be electrically connected to the output terminal 122 of the switch 120), thus connecting the CMUT 100 to the delta-sigma ADC 200. FIG. 2 shows the switch 120 in receive mode)
	a capacitive micromachined ultrasonic transducer (CMUT) couplable to the receive circuitry ([0005] an apparatus includes a capacitive micromachined ultrasonic transducer (CMUT) directly electrically coupled to a delta-sigma analog-to-digital converter (ADC); [0040] FIG. 2 shows the switch 120 in receive mode. In this mode, the current ICMUT may flow from the output terminal 114 of the CMUT 100, through the closed switch 120, and into the input terminal 226 of the quantizer 218, and may be considered the input to the delta-sigma ADC 200. In other words, the current ICMUT may be the signal that the delta-sigma ADC 200 converts from analog to digital. The voltage DOUT at the output terminal 232 of the voltage quantizer 220 may be considered the output of the delta-sigma ADC 200 and may be a digital representation of the analog signal ICMUT).

    PNG
    media_image1.png
    407
    732
    media_image1.png
    Greyscale

	and a transconductance amplifier coupled between the pulser and the receive circuitry ([0049] FIG. 6 illustrates a diagram of the CMUT 100 (as represented by the circuit model of CMUT 100 described with reference to FIG. 1) electrically coupled to a delta-sigma ADC 600, in accordance with certain embodiments. The delta-sigma ADC 600 differs from the delta-sigma ADC 500 in that the delta-sigma ADC 600 includes a second current DAC 686, a transconductance amplifier 680, and a capacitor 692).

    PNG
    media_image2.png
    417
    776
    media_image2.png
    Greyscale

	Regarding claim 6, Chen teaches wherein the transconductance amplifier is coupled between the pulser and a circuit in the receive circuitry configurable as a comparator ([0055] FIG. 8 illustrates a diagram of the CMUT 100 electrically coupled to a delta-sigma ADC 800, and the delta-sigma ADC 800 electrically coupled to a filter 869 and a dither generator 827, in accordance with certain embodiments. The delta-sigma ADC 800 includes a transconductance amplifier 809, a capacitor 816, a capacitor 819, a switch 821, a voltage quantizer 877, a first current DAC 857, and a second current DAC 845. The transconductance amplifier 809 includes a positive input terminal 811, a negative input terminal 813).
	Regarding claim 7, Chen teaches wherein the transconductance amplifier is coupled between the pulser and a circuit in the receive circuitry configurable as a delta-sigma analog-to- digital converter ([0049] FIG. 6 illustrates a diagram of the CMUT 100 (as represented by the circuit model of CMUT 100 described with reference to FIG. 1) electrically coupled to a delta-sigma ADC 600, in accordance with certain embodiments. The delta-sigma ADC 600 differs from the delta-sigma ADC 500 in that the delta-sigma ADC 600 includes a second current DAC 686, a transconductance amplifier 680, and a capacitor 692, and lacks the first voltage integrator 558, the second voltage integrator 562, the voltage DAC 444, and the voltage adder 438. The second current DAC 686 includes an input terminal 688 and an output terminal 690. The transconductance amplifier 680 includes an input terminal 682 and an output terminal 684. The input terminal 682 of the transconductance amplifier 680 is electrically coupled to the output terminal 122 of the switch 120. The output terminal 684 of the transconductance amplifier 680 is electrically coupled to the input terminal 228 of the voltage quantizer 220. The capacitor 692 is electrically coupled between the output terminal 684 of the transconductance amplifier 680 and ground 116).
	Regarding claim 10, Chen teaches wherein the pulser, the receive circuitry, the CMUT, and the transconductance amplifier are disposed within a single package ([0006] the CMUTs and the delta-sigma ADCs are monolithically integrated on a single substrate).
	Regarding claim 11, Chen teaches wherein the transconductance amplifier is disposed on a same semiconductor chip as the pulser, the receive circuitry, and/or the CMUT ([0006] the CMUTs and the delta-sigma ADCs are monolithically integrated on a single substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Spence (US Patent No 5028881 A).
	Regarding claim 2, Chen fails to teach wherein the transconductance amplifier comprises a linearized transconductance amplifier.
	However, Spence teaches wherein the transconductance amplifier comprises a linearized transconductance amplifier ((col. 2 lines 25-27) object of the present invention to provide an improved highly linear operational transconductance amplifier).
	Chen and Spence are considered analogous because both rely on the use of a transconductance amplifier. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a transconductance amplifier that is linearized like the one disclosed in Spence in order to reduce the tradeoff between linearity, dynamic range, and operating voltage that burdens many traditional transconductance amplifiers (see Spence col. 1 line 47).
	Regarding claim 3, Chen fails to teach wherein the transconductance amplifier comprises a source-degenerated linearized transconductance amplifier.
	However, Spence teaches wherein the transconductance amplifier comprises a source-degenerated linearized transconductance amplifier ((col. 2 lines 1-2) One method to improve the linearity for MOS transistor OTAs is source degeneration).
	Chen and Spence are considered analogous because both rely on the use of a transconductance amplifier. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a source degenerated transconductance amplifier in order to improve the linearity of the transconductance amplifier.

Claim(s) 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Butterfly Network, Inc. (US Patent No 20180364342 A1).
	Regarding claim 4, Chen fails to teach a resistor ladder, and wherein the transconductance amplifier and the pulser are configured to receive, as input signals, voltages from the resistor ladder.
	However, Butterfly teaches a resistor ladder, and wherein the transconductance amplifier and the pulser are configured to receive, as input signals, voltages from the resistor ladder ([0050] Controller 336 may be configured to control pulser 220 to hold, increase or decrease the voltage corresponding to input signal 240 based on a comparison of detection signal 341 with a threshold voltage, selected from among the n threshold voltages. Controller 336 may select a threshold voltage from the n threshold voltages provided by reference generator 334; [0070] FIG. 5A illustrates the circuit diagram of the reference generator of FIG. 3, according to some non-limiting embodiments. Reference generator 334 may comprise a resistive ladder, configured to generate n threshold voltages ref1 . . . refn, where n may assume any value greater than two).

    PNG
    media_image3.png
    510
    229
    media_image3.png
    Greyscale

	Chen and Butterfly are considered analogous because both disclose ultrasound circuitry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a resistor ladder to supply input signals in the form of voltages in order to exhibit enhanced spatial resolution and hence increased image contrast (Butterfly [0076]).
Regarding claim 5, Chen fails to teach wherein the transconductance amplifier is coupled between the pulser and a circuit in the receive circuitry configurable as a transimpedance amplifier.
However, Butterfly teaches wherein the transconductance amplifier is coupled between the pulser and a circuit in the receive circuitry configurable as a transimpedance amplifier ([0078] Symmetric switch 107 may have an input terminal connected to the output terminal of pulsing circuits 103. In some embodiments, the input terminal of symmetric switch 107 may be connected to the output terminal of pulser 220 of pulsing circuit 103. The input terminal of symmetric switch 107 may be further connected to a terminal of capacitive ultrasonic transducer 101. In some embodiments, the input terminal of symmetric switch 107 may be coupled between the output terminal of pulser 220 and a terminal of capacitive ultrasonic transducer 101. Symmetric switch may also have an output terminal coupled to the input terminal of receiving circuit 109. In some embodiments, receiving circuit 109 comprises a current-to-voltage converter configured to convert the current generated by capacitive ultrasonic transducer 101 in response to receiving an echo signal. In some embodiments, the current-to-voltage converter may comprise a trans-impedance amplifier (TIA)).
Chen and Butterfly are considered analogous because both disclose ultrasound circuitry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the transconductance amplifier be configured as a transimpedance amplifier in order to exhibit enhanced spatial resolution and hence increased image contrast (Butterfly [0076]).
Regarding claim 8, Chen fails to teach wherein the pulser is configured to use a first power supply; the transconductance amplifier is configured to use a second power supply; the receive circuitry is configured to use a third power supply; and the first power supply has a higher voltage than the second power supply and the second power supply has a higher voltage than the third power supply.
However, Butterfly teaches wherein the pulser is configured to use a first power supply; the transconductance amplifier is configured to use a second power supply; the receive circuitry is configured to use a third power supply; and the first power supply has a higher voltage than the second power supply and the second power supply has a higher voltage than the third power supply ([0032] The receive circuitry of the circuitry channels 1021 . . . 102N may receive the electrical signals output from respective capacitive ultrasonic transducers 1011 . . . 101N. In the illustrated example, each circuitry channel 1021 . . . 102N includes a respective receive switch 1071 . . . 107N and a receiving circuit 1091 . . . 109N. The receive switches 1071 . . . 107N may be controlled to activate/deactivate readout of an electrical signal from a given ultrasonic transducer 1011 . . . 101N. The receiving circuits 1091 . . . 109N may comprise current-to-voltage converters. The current-to-voltage converters may comprise trans-impedance amplifiers (TIAs), and for that reason the receiving circuits 1091 . . . 109N are illustrated as TIAs, although additional and/or alternative circuitry may constitute the receiving circuits; See Fig. 1).

    PNG
    media_image4.png
    588
    502
    media_image4.png
    Greyscale

Chen and Butterfly are considered analogous because both disclose ultrasound circuitry. One of ordinary skill in the art would be able to tell that based on the way current flows in a voltage divider, the power supply to element 105 is the greatest while the power supply to element 109 is the smallest. In this configuration, the initial power supply would be coming from the transmit element (105) which then gets sent to the pulser (103), then to the amplifiers (109), and then further to the circuitry which receives the signal. Seeing as this is a simple voltage divider, the power supply gets reduced at each of these steps which means the pulsing circuit would have the highest power supply and the circuitry that receives it at the end has the lowest power supply. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use this configuration in order to exhibit enhanced spatial resolution and hence increased image contrast (Butterfly [0076]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Vest (US Patent No 3584244 A).
Regarding claim 9, Chen fails to teach wherein the transconductance amplifier can be turned off while the pulser and the receive circuitry remain on.
However, Vest teaches wherein the transconductance amplifier can be turned off while the pulser and the receive circuitry remain on ((col. 3 lines 26-32) The circuits of the secondary windings 56 and 57 include base resistors 58 and 59 respectively. For improving the wave form of the switching circuit, capacitors 61 and 62 are connected across the base resistors 58 and 59 respectively. The polarities of the secondary windings 56 and 57 are reversed on the two transistors 31 and 32; so that one is driven on while the other is driven off).

    PNG
    media_image5.png
    335
    479
    media_image5.png
    Greyscale

Chen and Vest are considered analogous because both disclose ultrasound circuitry. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a configuration such as the one disclosed in Vest to turn certain elements in the circuit off while others remain on, in this case turning the amplifier and receiver respectively, in order to render the circuit substantially self-regulating with regard to power (Vest col. 2 line 59).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Ciubotaru (US Patent No 20190353700 A1).
Regarding claim 12, Chen fails to teach wherein the transconductance amplifier comprises a built-in self-test (BIST) circuit.
However, Ciubotaru teaches wherein the transconductance amplifier comprises a built-in self-test (BIST) circuit ([0022] A built-in self-test (BIST) methodology and apparatus provide for testing and calibration of an integrated circuit oscillator circuit topology that uses a one-pin (a single-pin) external resonator. The method employs dedicated test circuitry, also referred to herein as BIST apparatus, for the pass/fail verification of both the active building blocks of the oscillator (such as transconductors, operational transconductance amplifiers (OTA), and other types of oscillator amplifiers, all of which are made up of active components such as transistors) and the passive building blocks (such as digitally-programmable oscillator capacitor banks).
Chen and Ciubotaru are considered analogous because both disclose circuitry involving amplifiers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a BIST circuit such as the one disclosed in Ciubotaru in order to allow for minimally-invasive and efficient testing (Ciubotaru [0024]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ko (US Patent No 20170279423 A1)
Phelps (US 20040000841 A1)
Franchini (US 20120059265 A1)
Nimran (US 20150280662 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793